DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 19-20, in the reply filed on 6/24/22 is acknowledged.  Applicant's further elect species (a1) Fig. 2 and (b2) Fig. 6, claims 1-5, 7, 10-12, 19 and 20.
The traversal is on the ground(s) that that the claims “include significant overlapping scopes”.
Upon reconsideration, the restriction requirement between invention Group I and II is withdrawn.  However, the species restriction requirement is being maintained because distinct orientation/geometry of the second barrier layer in figs. 2-4 and distinct package structures in figs. 5-7 are present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 8, 9, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/22.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-20 are pending and claims 6, 8, 9, 17 and 18 are withdrawn.
Claims 1-5, 7, 10-16, 19 and 20 are subject to examination at this time.

Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “ionization tendency” is indefinite because it is unclear in light of the specification what ionization tendency means.  For example, is ionization tendency an ionization energy or ionization potential (e.g. units of eV)?  It is unclear what is meant by ionization tendency, so the metes and bounds of the claim is not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al., US Publication No. 2012/0043630 A1.

Omori anticipates:
13. An interconnection structure, comprising (see fig. 23, also see figs. 31-32): 
	a first dielectric layer (11) including an opening (e.g. opening for 12), wherein the opening has a lower part (e.g. vertical via of 12) and an upper part (e.g. horizontal trench of 12), the upper part having a horizontal width greater than a horizontal width of the lower part; 
	a first interconnection pattern (12) in the opening; 
	a barrier layer between the first dielectric layer and the first interconnection pattern; 
	a passivation layer (23) that covers a top surface of the first interconnection pattern; 
	a second dielectric layer (24) on the first dielectric layer and the passivation layer; 
	a second interconnection pattern (14) that penetrates the second dielectric layer and is electrically coupled to the first interconnection pattern (12); and 
	an external terminal (e.g. See bumps 39 in fig. 31) below the first dielectric layer, the external terminal electrically connected to the first interconnection pattern (12);
	wherein the barrier layer includes (see fig. 32): a
	 first barrier layer (14a) in the lower part of the opening; and 
	a second barrier layer (14b or 14c or 14d) in the upper part of the opening.  See Omori at para. [0001] – [0195], figs. 1-32.

14. The interconnection structure of claim 13, wherein 
	the first barrier layer (14a) extends toward the upper part of the opening, and 
	an interface between the first (14a) and second barrier (14b) layers is positioned in the upper part of the opening, fig. 32.

16. The interconnection structure of claim 13, wherein a top surface of the first dielectric layer (22) is coplanar with the top surface of the first interconnection pattern (12)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] et al., US Publication No. 2005/0263891 A1 in view of Omori et al., US Publication No. 2012/0043630 A1.

Lee[1] teaches:
1. An interconnection structure, comprising (see fig. 2f; also see fig. 3f): 
	a first dielectric layer (214); 
	a first interconnection pattern (270) in the first dielectric layer; 
	a first barrier layer (250) between the first interconnection pattern and the first dielectric layer, wherein a first top surface of the first barrier layer (e.g. 250 at bottom) is located at a level lower than a level of a second top surface of the first dielectric layer (214) and lower than a level of a third top surface of the first interconnection pattern (270); 
	a second barrier layer (260) on the first barrier layer, the second barrier layer interposed between the first interconnection pattern (270) and the first dielectric layer (215);…See Lee[2] at para. [0001] – [0059], figs. 1-3. 

	Regarding claim 1:
	Lee[1] does not expressly teach:
	a second dielectric layer on the first dielectric layer, the first interconnection pattern, and the second barrier layer; and 
	a second interconnection pattern formed in the second dielectric layer and electrically coupled to the first interconnection pattern.

	However, these limitations can be arrived at by one of ordinary skill in the art forming/stacking a plurality of interconnection patterns or duplicating the interconnection pattern.  MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts, indicates duplication of essential working parts of a device involve only routine skill in the art. 
	Furthermore, in an analogous art, Omori teaches forming/stacking a plurality of interconnection patterns.  
	Specifically, Omori teaches:
	(see fig. 6) a second dielectric layer (23b) on the first dielectric layer (22b), the first interconnection pattern (12m), and the second barrier layer (12b); and 
	a second interconnection pattern (13) formed in the second dielectric layer (23b) and electrically coupled to the first interconnection pattern (12m).  See Omori at para. [0121] – [0123].

	Lee[1] further teaches:	
2. The interconnection structure of claim 1, wherein a fourth top surface of the second barrier layer (260) is coplanar with the second top surface of the first dielectric layer (214) and with the third top surface of the first interconnection pattern (270), fig. 2f.

	Regarding claim 5:
	Lee[1] further teaches:
5. The interconnection structure of claim 1, wherein the second barrier layer (e.g. 260 includes nickel at para. [0038]) includes a metallic material whose ionization tendency is greater than an ionization tendency of a metallic material included in the first interconnection pattern (e.g. 270 is Cu at para. [0039])
	
	Lee[1] discloses materials for the second barrier layer and first interconnection pattern that is the same as the Applicant’s.  The ionization tendency is considered a property of the material and MPEP 2112 indicates:
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

	Regarding claim 7:
	Omori further teaches:
7. The interconnection structure of claim 1, further comprising (see fig. 6) a passivation layer (23a) between the first dielectric layer (22b) and the second dielectric layer (23b),
	wherein the passivation layer (23a) covers the second top surface of the first dielectric layer (22b), the third top surface of the first interconnection pattern (12b), and a fourth top surface of the second barrier layer (12b), and 
	wherein the second interconnection pattern (13) penetrates the passivation layer  (23a) and is electrically coupled to the first interconnection pattern (12m), at para. [0121] – [0123].

	Lee[1] further teaches:
10. The interconnection structure of claim 1, wherein the first interconnection pattern (270) includes: 
	a head part (e.g. horizontal part) in an upper portion of the first dielectric layer (214), the head part exposed on the second top surface of the first dielectric layer; and 
	a tail part (e.g. vertical part) that has a horizontal width less than a horizontal width of the head part, the tail part extending downwardly from the head part and being exposed on a bottom surface of the first dielectric layer, fig. 2f.

	Lee[1] further teaches:
11. The interconnection structure of claim 10, wherein the horizontal width of the tail part decreases in a direction approaching the bottom surface of the first dielectric layer from the head part (e.g. In fig. 2f, the interconnection pattern on the right side and in fig. 3f, the vertical tail part tapers approaching the bottom.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Omori because “In general, the wafer steps of current semiconductor devices, namely, LSI (large scale integration) can be classified roughly into FEOL (front end of line) steps starting from the delivery of silicon wafers as a raw material to a premetal step…and BEOL steps starting from the formation of the M1 wiring layer to the formation of a pad opening in a final passivation film on the aluminum-based pad electrode (an M7 wiring layer in the below-described embodiment) (which may also include a wafer level package process)...In the BEOL step, on the other hand, a via and trench formation step, especially, the formation of local wirings at a relatively lower layer (for example, fine embedded wiring layers from M1 to M3 in an embedded wiring structure with six copper layers as in the embodiment of the invention), semi-global wiring (semi-fine embedded wiring layers from M4 to M5), or the like requires microfabrication.”  See Omori at para. [0090].


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] in view of Omori, as applied to claim 1 above, in further view of Lee[4] et al, US Publication No.  2016/0268199 A1.

Regarding claim 4:
	Lee[1] and Omori teach all the limitations of claim 1 above, but are silent wherein a height of the second barrier layer is in a range of about 10 nm to about 20 nm.
In an analogous art, Lee[4] teaches (see fig. 6) an interconnection structure (22+24) where the height of the via (22) is several nanometers and the height of the conductive line (24) is tens of nanometers.  See Lee[1] at para. [0057].
	Lee[4] discloses a total height (22+24) of (“several nanometers” + “tens of nanometers”), that overlaps the claimed range.
	One of ordinary skill in the art modifying Lee[1]’s interconnection structure to have a dimensions of Lee[4]’s interconnection structure of (“several nanometers” + “tens of nanometers”), would form a height of the second barrier layer is in a range of about 10 nm to about 20 nm, as recited in the claim, because in Lee[1] the height of the second corresponds to the height of the interconnection structure.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Lee[4] because art recognized dimensions for an interconnections structure include: “The conductive via 22 may have a height of between several tens of nanometers and several microns in some embodiments, and may be circular; elliptical, ellipsoidal or polygonal in cross-section. The first conductive line 24 may be between several tens of nanometers and several microns in thickness in some embodiments.”  See Lee[4] at para. [0057].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] in view of Omori, as applied to claim 1 above, in further view of Oshima et al., US Publication No. 2002/0100984 A1.

Regarding claim 12:
	Lee[1] and Omori teach all the limitations of claim 1 above, and Lee[1] further teaches the dielectric layer (214) is formed of a low-K (less than about 3.0) dielectric material, such as fluorine doped dielectric, carbon doped dielectric, etc. at para. [0026].
	Lee[1] is silent the first dielectric layer includes a photosensitive polymer or a photo-imageable dielectric (PID).
	In an analogous art, Oshima teaches a dielectric layer (19) is photoimageable dielectric layer (e.g. “photolithography”) to form wiring grooves (20), fig. 13.  The dielectric layer may comprise a low dielectric film or CF type material (-i.e., carbon, fluorine type material).  See Oshima at para. [0101], para. [0126], [0136].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Oshima because materials such as a PAE type material (for example, FLARE film), a BCB (Benzocyclobutene) type material, an HSQ (Hydrogen Silsequioxane) type material and MSQ (Methyl Silsesquioxane) type material, or low dielectric film formed by a CVD method such as an SiOC type material or CF type material can be used as inter-wiring layers an patterned by photolithography to form wiring grooves to form a multi-layer wiring structure.  See Oshima at See Oshima at para. [0001], [0101], [0126].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori, as applied to claim 13 above, in further view of Ting et al, US Patent No. 9,991,200.

Regarding claim 15:
Omori teaches all the limitations of claim 13 above, but does not expressly teach wherein a lateral surface of the second barrier layer is inclined with respect to a direction perpendicular to a top surface of the first dielectric layer.

In an analogous art, Ting teaches (see fig. 1) an interconnection structure (205/203) that has inclined sidewalls for the upper part of the opening (205) and the lower part of the opening (203).  A barrier layer (206) is formed in the opening such that a lateral surface of the barrier layer is inclined with respect to a direction perpendicular to a top surface of a first dielectric layer (202).  See Ting at col 3, ln 60–67, col 4, ln 1–15. 
One of ordinary skill in the art modifying the shape of Omori’s interconnections structure to have inclined sidewalls, as taught by Ting, would form “a lateral surface of the second barrier layer is inclined with respect to a direction perpendicular to a top surface of the first dielectric layer”, as recited in the claim.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Omori with the teachings of Ting because it is within the general skill of a worker in the art to select favorite shape (e.g. interconnection structure with or without an inclined shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  A change in shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[2] et al., US Publication No. 2017/0271283 A1 in view of Lee[1] et al., US Publication No. 2005/0263891 A1.

Lee[2] teaches:
19. A semiconductor package, comprising (see figs. 11 and 15): 
	a redistribution substrate (RDL) that includes at least one redistribution layer; 
	a semiconductor chip mounted (100) on the redistribution substrate; 
	a plurality of chip pads (102) on one surface of the semiconductor chip, the one surface being directed toward the redistribution substrate; 
	a plurality of substrate pads (e.g. pads in layer 140 directly above 102) on a top surface of the redistribution substrate, the top surface being directed toward the semiconductor chip; 
	a plurality of external terminals  (170/174) on a bottom surface of the redistribution substrate; and 
	a molding member (130’) on the top surface of the redistribution substrate, the molding member covering the semiconductor chip (100), 
	wherein the redistribution layer includes: 
	a dielectric layer (e.g. first dielectric layer of RDL); 
	an interconnection pattern (162) that includes a head part (e.g. horizontal part) exposed with respect to a top surface of the dielectric layer and a tail part (e.g. vertical part) connected to the head part, the tail part extending from the head part to a bottom surface of the dielectric layer; 
	… 
	a passivation layer (e.g. second or third dielectric layer of RDL) that covers a top surface of the dielectric layer and a top surface of the interconnection pattern…  See Lee[2] at para. [0001] – [0045], figs. 1-15.
	
	Regarding claim 19:
	Lee[2] does not expressly teach:
	a first barrier layer between the dielectric layer and the interconnection pattern; 
	a second barrier layer on the first barrier layer and between the dielectric layer and the head part of the interconnection pattern; and 
	wherein the top surface of the dielectric layer, the top surface of the interconnection pattern, and a top surface of the second barrier layer are coplanar.

	In an analogous art, Lee[1] teaches:
	(see fig. 2f) a first barrier layer (250) between the dielectric layer (214) and the interconnection pattern (270); 
	a second barrier layer (260) on the first barrier layer  (250) and between the dielectric layer (214) and the head part (e.g. horizontal part) of the interconnection pattern (270); and 
	wherein the top surface of the dielectric layer (214), the top surface of the interconnection pattern (270), and a top surface of the second barrier layer (260) are coplanar.  See Lee[1] at para. [0025] – [0050].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[2] with the teachings of Lee[1] because (i) “Generally, one or more adhesion/barrier layers are formed in the trench and via to prevent electron diffusion from the conductive material, e.g., copper, aluminum, or the like, into the surrounding dielectric material and to enhance the adhesive properties of the conductive material to the dielectric material. (e.g. Lee[1] at para. [0005]); and (ii) “The bottom barrier layer in the damascene opening has a thickness and fewer layers than sidewall barrier layers providing lower resistivity. (Generally, the fewer barrier layers on bottom, the better resistivity performance.)”  (e.g. Lee[1] at para. [0058])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022